Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 6 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sawyer (US Pub. No. 2004/0052037 A1).
As to claim 1, Sawyer shows a portable electronic device 200 (Figs. 7 and 8 and para. 37, for example) having a rollable display structure (including display 204, support apparatus 206, extension embers 208, etc., Figs. 7 – 10 and paras. 37 and 39), the device comprising: a rollable display panel 204 (Figs. 7 – 10 and para. 37) configured to display an image (i.e. information, para. 30); a display drum (reel/spool 218) configured to rotate so that the rollable display panel is rolled or unrolled (Figs. 7 – 10 and para. 39); a housing 202 provided with the display drum rotatably installed therein (Figs. 7 – 10 and para. 39); and a self-standing guide unit (housing 202/slot 220/extension member 106) configured to guide the rollable display panel to be curved in an arc shape (Figs. 6 and 8 and paras. 29 and 39) so that the rollable display panel stands upright on its own when the rollable display panel is unrolled from the display drum and drawn out of the housing (Figs. 6 and 8 and para. 29).
As to claim 2, Sawyer shows that the housing comprises a display drawing-out slot 220 through which the rollable display panel passes when the rollable display panel is rolled or unrolled (Figs. 7 and 8 and para. 39), and the self-standing guide unit is installed between the display drum and the display drawing-out slot to guide the rollable display panel (Figs. 6 and 6 and paras. 29 and 39, note that the extension member 106 supports the display and therefore is between the drum and slot).
As to claim 6, Sawyer shows that the self-standing guide unit comprises: a first side guide unit (top portion of extension member 106, for example, Fig. 4 and para. 29) configured to guide an edge region of one side of the rollable display panel in a horizontal direction (Figs. 4 and 8); a second side guide unit (bottom portion of extension member 106, for example, Fig. 4 and para. 29) configured to guide an edge region of the other side of the rollable display panel in the horizontal direction (Figs. 4 and 8); and at least one inner guide unit (middle portion of extension member 106, for example, Fig. 4 and para. 29) configured to guide the rollable display panel between the first side guide unit and the second side guide unit (Figs. 4 and 8) and be disposed to be deviated from an extension line between the first side guide unit and the second side guide unit (Figs. 4 and 8), so as to bend the rollable display panel in the arc shape when the rollable display panel is unrolled from the display drum (Figs. 4 and 8).
As to claim 8, Sawyer shows that the rollable display panel comprises: a first surface (i.e. inner) configured to face the display drum when rolled around the display drum (Figs. 9 and 10); and a second surface (i.e. outer) opposite the first surface (Figs. 9 and 10), and the self-standing guide unit is configured to guide the rollable display panel in a state of contacting the second surface of the rollable display panel (Fig. 4 and para. 29).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is are rejected under 35 U.S.C. 103 as being unpatentable over Sawyer in view of Jessop (US Pub. No. 2008/0261661 A1).
As to claim 13, Sawyer does not show a rollable keyboard as an input device; and a keyboard drum rotatably installed inside the housing so that the rollable keyboard is rolled or unrolled, wherein a keyboard slot through which the rollable keyboard passes is formed in the housing toward a front thereof so that the rollable keyboard rolled around the keyboard drum is unrolled out of the housing.
Jessop shows a rollable keyboard as an input device (Fig. 1 and para. 13); and a keyboard drum (roller system) rotatably installed inside the housing so that the rollable keyboard is rolled or unrolled (Fig. 1 and para. 13, note that the keyboard can be rolled and unrolled), wherein a keyboard slot (inherently included) through which the rollable keyboard passes is formed in the housing toward a front (facing rightward in Fig. 1) thereof so that the rollable keyboard rolled around the keyboard drum is unrolled out of the housing (Fig. 1 and para. 13).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the teachings of Sawyer with those of Jessup by incorporating a rollable keyboard because designing the system in this way allows the device to provide enhanced convenience (para. 13).
Allowable Subject Matter
Claims 3 – 5, 7, 9 – 12, 14 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL ADAMS whose telephone number is (571)270-7448. The examiner can normally be reached Monday - Friday, 9AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARL ADAMS/Examiner, Art Unit 2627